
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.17

INTERCREDITOR AGREEMENT
(FF&E)


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Bank Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

and

WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION,
as FF&E Agent,

October 30, 2002

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

1.   Definitions and General Provisions.   2
 
 
1.1
 
Definitions
 
2     1.2   Interpretation   6
2.
 
FF&E Collateral, Priority of Liens, Subordination and Release.
 
6
 
 
2.1
 
Liens and Security Interests on the FF&E Collateral
 
6     2.2   FF&E Proceeds Accounts Collateral and Aircraft Collateral Does Not
Secure Bank Facility or Second Mortgage Note Holders   7     2.3   Hotel/Casino
Collateral Does Not Secure FF&E Facility   7     2.4   Confirmation of Liens.  
7     2.5   Release of Liens.   8
3.
 
Rights and Limitation of Actions With Respect to the FF&E Collateral.
 
8
 
 
3.1
 
Rights and Limitations Applicable to the Project Credit Parties.
 
8     3.2   Rights and Limitations Applicable to the FF&E Agent and the FF&E
Lenders.   10     3.3   Certain Waivers by the Project Secured Parties   12    
3.4   Notification of Events of Default   12     3.5   FF&E Standstill Period.  
13     3.6   Limitation of Liability.   13     3.7   Cooperation with
Foreclosure Purchaser   14     3.8   Obligations of Project Credit Parties
Limited to their Capacities as Junior Lien Holders   14
4.
 
Other Intercreditor Provisions.
 
15
 
 
4.1
 
Waiver of Provisions Under Financing Agreements
 
15     4.2   Amendments of Financing Agreements   15     4.3   Provisions
Relating to Events of Loss and Loss Proceeds.   15     4.4   Responsibility for
Staying Informed.   16
5.
 
Insolvency or Liquidation Proceedings.
 
16
 
 
5.1
 
Right to File Involuntary Bankruptcy
 
16     5.2   Certain Agreements and Consents by the Project Credit Parties   16
6.
 
Default Payoff Option
 
17
7.
 
Representations and Warranties
 
17
 
 
7.1
 
Organization
 
17     7.2   Authorization   17     7.3   Binding Agreement   17     7.4   No
Consent Required   17     7.5   No Conflict   18
8.
 
Miscellaneous Provisions.
 
19
 
 
8.1
 
Notices; Addresses
 
19     8.2   Further Assurances   19     8.3   Waiver   20     8.4   Entire
Agreement   20     8.5   Governing Law   20

i

--------------------------------------------------------------------------------

    8.6   Severability   20     8.7   Headings   20     8.8   Limitations on
Liability   20     8.9   Consent to Jurisdiction   20     8.10   Successors and
Assigns   20     8.11   Counterparts   21     8.12   No Third Party
Beneficiaries   21     8.13   Refinancing; Amendment for New Credit Parties   21
    8.14   Trust Indenture Act   21     8.15   Reinstatement   21     8.16  
Interaction with Project Lenders Intercreditor Agreement   21     8.17  
Attorneys' Fees   21

ii

--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT
(FF&E)

        THIS INTERCREDITOR AGREEMENT (this "Agreement") is made as of
October 30, 2002 (the "Effective Date"), by and among DEUTSCHE BANK TRUST
COMPANY AMERICAS, as the Administrative Agent acting on behalf of itself and the
Bank Lenders pursuant to the Bank Credit Agreement (in such capacity, the "Bank
Agent"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
in its capacity as Trustee under the Second Mortgage Notes Indenture (in such
capacity, the "Indenture Trustee") and WELLS FARGO BANK NEVADA, NATIONAL
ASSOCIATION, as the Collateral Agent acting on behalf of itself and the FF&E
Lenders pursuant to the FF&E Facility Agreement (in such capacity, the "FF&E
Agent").

RECITALS:

        A. The Project. Wynn Las Vegas, LLC, a Nevada limited liability company
(the "Company"), proposes to develop, construct and operate the Le Reve Hotel
Casino, a large-scale, hotel, casino, golf course and entertainment complex with
related ancillary facilities, all as part of the redevelopment on the site of
the former Desert Inn Resort & Casino.

        B. The Bank Credit Facility. Concurrently herewith, the Company, the
Bank Agent, the Bank Lenders and the other parties named therein have entered
into the Bank Credit Agreement pursuant to which the Bank Lenders have agreed,
subject to the terms thereof, to provide the Bank Credit Facility to the
Company.

        C. The Second Mortgage Notes Indenture. Concurrently herewith, the
Company, Wynn Las Vegas Capital Corp., certain guarantors named therein and the
Indenture Trustee have entered into the Second Mortgage Notes Indenture pursuant
to which the Company and Wynn Las Vegas Capital Corp. will issue the Second
Mortgage Notes.

        D. FF&E Facility. Concurrently herewith, the Company, the FF&E Agent and
the FF&E Lenders have entered into the FF&E Facility Agreement pursuant to which
the FF&E Lenders have agreed, subject to the terms thereof, to provide the FF&E
Facility to the Company. The proceeds of the FF&E Facility will be used to
acquire the FF&E Component Collateral and the Aircraft Collateral.

        E. Financing for the Project. The Company is financing the development
of the Project, in part, with the proceeds of the Bank Credit Facility, the FF&E
Facility and the Second Mortgage Notes. In addition to certain other collateral
and security interests:

        (1) the Bank Credit Facility is secured (i) by a first priority lien on
the Bank Proceeds Account Collateral and the Hotel/Casino Collateral, and
(ii) by a second priority lien on the FF&E Component Collateral, in each case,
as more particularly described in Section 2 hereof;

        (2) the Second Mortgage Notes are secured (i) by a first priority lien
on the Second Mortgage Notes Proceeds Account Collateral, (ii) by a second
priority lien on Hotel/Casino Collateral and (iii) by a third priority lien on
the FF&E Component Collateral, in each case, as more particularly described in
Section 2 hereof; and

        (3) the FF&E Facility is secured by a first priority lien on (i) the
FF&E Account Collateral, (ii) the Aircraft Collateral and (iii) the FF&E
Component Collateral, in each case, as more particularly described in Section 2
hereof.

        F. Disbursement Agreement. The Company, the Bank Agent, the Indenture
Trustee, the FF&E Agent and the Disbursement Agent, have entered into that
certain Master Disbursement Agreement as of an even date herewith (the
"Disbursement Agreement"), in order to set forth, among other things, (a) the
mechanics for and allocation of the Company's request for advances under the
various Facilities and from the Company's Funds Account, (b) the conditions
precedent to the initial advance and

1

--------------------------------------------------------------------------------

conditions precedent to subsequent advances, (c) certain common representations,
warranties and covenants of the Company in favor of the Funding Agents and
(d) common Events of Default and remedies during construction of the Project.

        G. Intercreditor Agreement (Project Lenders). The Project Credit Parties
have entered into the Project Lenders Intercreditor Agreement in order to set
forth certain provisions relating to their respective rights in the Collateral
(including the FF&E Component Collateral) securing the obligations of the
Company Group to the Project Credit Parties, the exercise of remedies upon the
occurrence of an event of default, the application of proceeds of enforcement
and certain other matters.

        H. Intercreditor Agreement (FF&E). The Bank Agent, the Indenture Trustee
and the FF&E Agent desire to enter into this Agreement in order to set forth
certain provisions relating to their respective rights in the FF&E Collateral,
the exercise of remedies with respect thereto upon the occurrence of an event of
default, the application of proceeds of enforcement and certain other matters.

AGREEMENT:

        NOW, THEREFORE, with reference to the foregoing recitals and in reliance
thereon, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Credit Parties agree as
follows:

1.Definitions and General Provisions.

        1.1 Definitions. Except as otherwise expressed and provided herein, all
capitalized terms used in this Agreement and its Exhibits and not otherwise
defined herein shall have the meanings given to such terms in the Disbursement
Agreement. Except as set forth herein, the rules of interpretation set forth in
Exhibit A to the Disbursement Agreement shall apply.

        1.1.1 Other Terms. The following terms shall have the meanings set forth
below:

        "Agreement" has the meaning given in the preamble to this Agreement.

        "Aircraft Collateral" has the meaning given in the FF&E Facility
Agreement.

        "Aircraft Secured Obligations" means, from time to time, all of the FF&E
Secured Obligations other than the FF&E Component Secured Obligations.

        "Bank Agent" means Deutsche Bank Trust Company Americas or its successor
or assignee in its capacity as Administrative Agent under the Bank Credit
Agreement.

        "Bank Credit Facility" means, collectively, the delay draw term loan
credit facility and the revolving credit facility (including the letter of
credit facility thereunder) described and made available to Wynn Las Vegas by
the Bank Lenders pursuant to the Bank Credit Agreement.

        "Bank Financing Agreements" means the Bank Credit Agreement, the Bank
Fee Letter, the Project Lenders Intercreditor Agreement, this Agreement, the
Bank Security Documents and any other agreement, document or instrument entered
into or delivered by a member of the Company Group on, prior to or after the
Closing Date with or to the Bank Agent or the Bank Lenders in connection with
the financing of the Project.

        "Bank Proceeds Account Collateral" means the Bank Proceeds Account and
all amounts on deposit therein, any interest earned thereon, and any investments
of such amounts made pursuant to the Bank Company Collateral Account Agreement,
and any proceeds of the foregoing exceptto the extent such proceeds are
deposited into another account pursuant to the terms of the Disbursement
Agreement or the Bank Company Collateral Account Agreement.

        "Bank Secured Obligations" means all Obligations of the Company Group to
the Bank Agent and the Bank Lenders under the Bank Credit Facility, the Bank
Security Documents and the other Bank

2

--------------------------------------------------------------------------------


Financing Agreements, including, without limitation, Obligations in respect of
Interest Rate Agreements (as defined in the Bank Credit Agreement), but only to
the extent that the Bank Credit Agreement permits such Interest Rate Agreement
Obligations to be secured by the Bank Security Documents.

        "Bankruptcy Law" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute and any
other state or federal insolvency, reorganization, moratorium or similar law for
the relief of debtors now or hereafter in effect.

        "Collateral" means the following unique and separate categories of
property encumbered to secure the Obligations of the Company Group to any of the
applicable Secured Parties: (a) the Hotel/Casino Collateral, (b) the FF&E
Collateral and (c) the Separate Proceeds Accounts Collateral.

        "Company Group" means, collectively, the Company and any Affiliate of
the Company that from time to time has incurred any Obligations or pledged any
Collateral under any Financing Agreement.

        "Credit Party" or "Credit Parties" means, as the context requires, any
or all of the Bank Agent, the Indenture Trustee and the FF&E Agent.

        "Default Payoff Option" means the option granted to the Eligible Payor
on behalf of the Project Secured Parties pursuant to Section 6 hereof to pay off
the FF&E Component Secured Obligations.

        "Disbursement Agent" means Deutsche Bank Trust Company Americas or its
successor or assignee in its capacity as Disbursement Agent under the
Disbursement Agreement.

        "Disbursement Agreement Default" means the occurrence and continuance of
an Event of Default under, and as defined in, the Disbursement Agreement.

        "Discharge" means (a) in respect of the Bank Credit Facility, the
termination of all commitments to extend credit under the Bank Credit Facility,
indefeasible payment in full in cash of the principal of and interest and
premium (if any) on all Bank Secured Obligations, termination, cancellation or
expiration of all letters of credit issued under the Bank Credit Facility and
indefeasible payment in full in cash of all other Bank Secured Obligations that
are unpaid at the time the principal and interest are indefeasibly paid in full
in cash, (b) in respect of the Second Mortgage Notes, indefeasible payment in
full in cash of the principal of and interest and premium (if any) on all Second
Mortgage Notes Secured Obligations and indefeasible payment in full in cash of
all other Second Mortgage Notes Secured Obligations that are unpaid at the time
the principal and interest are indefeasibly paid in full in cash and (c) in
respect of the FF&E Facility, the termination of all commitments to extend
credit under the FF&E Facility Agreement, and either (i) the indefeasible
payment in full in cash of the principal of and interest and premium (if any) on
all FF&E Component Secured Obligations and indefeasible payment in full in cash
of all other FF&E Component Secured Obligations that are unpaid at the time the
principal and interest are indefeasibly paid in full in cash, in each case in
accordance with the terms of this Agreement, or (ii) the indefeasible payment in
full in cash of the principal of and interest and premium (if any) on all FF&E
Secured Obligations and indefeasible payment in full in cash of all other FF&E
Secured Obligations that are unpaid at the time the principal and interest are
indefeasibly paid in full in cash, in each case in accordance with the terms of
the FF&E Facility Agreement.

        "Effective Date" has the meaning given in the preamble to this
Agreement.

        "Eligible Payor" means (a) from the date of the initial Advance under
the Bank Credit Facility until the Discharge of the Bank Secured Obligations,
(i) the Bank Agent (acting on behalf of and, to the extent applicable, at the
instruction of, the Bank Lenders in accordance with the Bank Financing
Agreements) and (ii) from and after the expiration of 180 days following the
occurrence of the Event of Default giving rise to the Default Payoff Option, any
Person or Persons at any time or from time to time designated by holders of at
least 25% in outstanding principal amount of the Second Mortgage

3

--------------------------------------------------------------------------------


Notes, voting as a single class, as entitled to exercise the Default Payoff
Option and (b) at any other time, any Person or Persons at any time or from time
to time designated by the holders of at least 25% in outstanding principal
amount of the Second Mortgage Notes, voting as a single class, as entitled to
exercise the Default Payoff Option and, in each case, any nominee or designee of
the foregoing.

        "Event of Default" means, as the context requires, (i) a Disbursement
Agreement Default, or (ii) the occurrence and continuance of an "Event of
Default" by or with respect to the Company under the applicable Financing
Agreement that has not been waived by the applicable Credit Party (it being
understood that the provisions of Section 1.2 of this Agreement shall not apply
to any such waiver).

        "Exercise Remedies" or "Exercise of Remedies" shall mean, with respect
to each Lender, the taking of any action to enforce its rights or remedies
against the Company Group following the occurrence of a Potential Default or
Event of Default under its respective Financing Agreements, including, without
limitation, the termination of a commitment to lend, the acceleration of all or
a portion of the Obligations under such Financing Agreements, the filing or
initiation of an Insolvency or Liquidation Proceeding against the Company or any
other Person within the Company Group, the commencement of any foreclosure
proceedings against any Collateral, the repossession of any Collateral, or the
appointment or institution of a receiver, custodian or similar official to take
custody of any assets of the Company or other members of the Company Group;
provided, however, that the term "Exercise Remedies" shall specifically exclude
(i) the issuance of any notice of default, (ii) any actions by a Credit Party to
suspend (a) any disbursements from any accounts of the Company Group in which
such Credit Party has a security interest or (b) Advances under the particular
Facility and (iii) the recording of a Notice of Default in the County Recorder's
Office of Clark County, Nevada.

        "Facility" or "Facilities" means, as the context requires, any or all of
the Bank Credit Facility, the Second Mortgage Notes Proceeds and the FF&E
Facility.

        "FF&E Account Collateral" means the FF&E Proceeds Account, the Company's
FF&E Payment Account, and all amounts on deposit therein, any interest earned
thereon, and any investments of such amounts made pursuant to the applicable
FF&E Collateral Account Agreement, and any proceeds of the foregoing except to
the extent such proceeds are deposited into another account pursuant to the
terms of the Disbursement Agreement or the FF&E Collateral Account Agreement.

        "Facility Agreement" or "Facility Agreements" means, as the context
requires, any or all of the Bank Credit Agreement, the Second Mortgage Notes
Indenture and the FF&E Facility Agreement.

        "FF&E Agent" means Wells Fargo Bank Nevada, National Association or its
successor or assignee in its capacity as Collateral Agent under the FF&E
Facility Agreement.

        "FF&E Collateral" means the following unique and separate categories of
property encumbered to secure all or a portion of the Obligations of the Company
Group to the applicable Secured Parties (in each case as set forth in
Section 2): (a) the Aircraft Collateral, (b) the FF&E Component Collateral and
(c) the FF&E Account Collateral; provided, however, that upon the release by the
FF&E Agent of its security interest in any portion of the FF&E Collateral, the
FF&E Collateral shall exclude such released FF&E Collateral.

        "FF&E Component Collateral" means from time to time, items consisting of
the FF&E Component under the Disbursement Agreement (as more specifically set
forth from time to time in Exhibit T-3 to the Disbursement Agreement) other than
(a) the FF&E Account Collateral and (b) the Aircraft Collateral.

        "FF&E Component Secured Obligations" means, at any time and from time to
time, Loans under the FF&E Facility allocated to and in the amount of the
Allocated Equipment Value (as defined in the FF&E Facility Agreement), plus all
accrued but unpaid interest thereon in accordance with the FF&E Facility
Agreement, plus the Applicable Administrative Charge (as defined in the FF&E
Facility

4

--------------------------------------------------------------------------------


Agreement), if any, allocable to such Allocated Equipment Value, plus any other
accrued but unpaid fees or other amounts owed under the FF&E Financing
Agreements and allocable to the Allocable Equipment Value.

        "FF&E Financing Agreements" means the FF&E Facility Agreement, this
Agreement, the FF&E Security Documents and any other agreement, document or
instrument entered into or delivered by a member of the Company Group on, prior
to or after the Closing Date with or to the FF&E Agent or the FF&E Lenders in
connection with the financing of the Project.

        "FF&E Secured Obligations" means all Obligations of the Company Group to
the FF&E Agent and the FF&E Lenders under the FF&E Facility Agreement, the FF&E
Security Documents and the other FF&E Financing Agreements.

        "Hotel/Casino Collateral" means all real and personal property
encumbered to secure the Bank Secured Obligations under the Bank Security
Documents or the Second Mortgage Notes Secured Obligations under the Second
Mortgage Notes Security Documents other than (a) the Separate Proceeds Accounts
Collateral and (b) the FF&E Collateral, provided, however, that upon the release
by the Bank Agent and the Indenture Trustee of their respective security
interests in any portion of the Hotel/Casino Collateral, the Hotel/Casino
Collateral shall exclude such released Hotel/Casino Collateral.

        "Indenture Trustee" means Wells Fargo Bank, National Association or its
successor or assignee in its capacity as Trustee under the Second Mortgage Notes
Indenture.

        "Insolvency or Liquidation Proceeding" means (a) any case commenced by
or against the Company Group or any Person within the Company Group under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company Group or
any Person within the Company Group, any receivership or assignment for the
benefit of creditors relating to the Company Group or any Person within the
Company Group or any similar case or proceeding relative to the Company Group or
any Person within the Company Group or their creditors, as such, in each case
whether or not voluntary; (b) any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Company Group or
any Person within the Company Group, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency; or (c) any other proceeding
of any type or nature in which substantially all claims of creditors of the
Company Group or any Person within the Company Group are determined and any
payment or distribution is or may be made on account of such claims.

        "Notice of Default" means a notice of default which must be recorded in
the official real property records of Clark County, Nevada, in order to commence
non-judicial foreclosure of a deed of trust in accordance with applicable Nevada
law.

        "Project Credit Party" or "Project Credit Parties" means, as the context
requires, any or both of the Bank Agent and the Indenture Trustee.

        "Project Credit Party Agent" means (a) from the date of the initial
Advance under the Bank Credit Agreement until the Discharge of the Bank Secured
Obligations, the Bank Agent (acting on behalf of, and to the extent applicable,
at the instruction of, the Bank Lenders in accordance with the Bank Financing
Agreements), and (b) at any other time, the Indenture Trustee (acting on behalf
of, and to the extent applicable, at the instruction of, the Second Mortgage
Note Holders in accordance with the Second Mortgage Notes Indenture).

        "Second Mortgage Notes Financing Agreements" means the Second Mortgage
Notes Indenture, the Second Mortgage Notes, the Disbursement Agreement, the
Project Lenders Intercreditor Agreement, this Agreement, the Second Mortgage
Notes Security Documents and any other agreement, document or instrument entered
into or delivered by a member of the Company Group on, prior to or

5

--------------------------------------------------------------------------------


after the Closing Date with or to the Indenture Trustee or the Second Mortgage
Note Holders in connection with the financing of the Project.

        "Second Mortgage Notes Proceeds Account Collateral" means the Second
Mortgage Notes Proceeds Account and all amounts on deposit therein, any interest
earned thereon, and any investments of such amounts made pursuant to the
applicable Second Mortgage Notes Company Collateral Account Agreement, and any
proceeds of the foregoing except to the extent such proceeds are deposited into
another account pursuant to the terms of the Disbursement Agreement or the
Second Mortgage Notes Company Collateral Account Agreement.

        "Second Mortgage Notes Secured Obligations" means all Obligations of the
Company Group under the Second Mortgage Notes Indenture, the Second Mortgage
Notes, the Second Mortgage Notes Security Documents and the other Second
Mortgage Notes Financing Agreements.

        "Secured Obligations" means, as the context requires, any or all of the
Bank Secured Obligations, the Second Mortgage Notes Secured Obligations and the
FF&E Secured Obligations.

        "Secured Party" or "Secured Parties" means, as the context requires, any
or all of the Project Secured Parties, the FF&E Agent and the FF&E Lenders.

        "Securities Intermediary" means any entity acting in its capacity as
Securities Intermediary under any Collateral Account Agreement.

        "Separate Proceeds Accounts Collateral" means, as the context requires,
any or all of the Second Mortgage Notes Proceeds Account Collateral, the Bank
Proceeds Account Collateral and the FF&E Account Collateral.

        "Standstill Period" has the meaning given in Section 3.5.1 of this
Agreement.

        1.2 Interpretation. To the extent that reference is made in this
Agreement to any term defined in, or to any other provision of, any other
agreement, such term or provision shall continue to have the original meaning
thereof notwithstanding any termination, expiration or amendment of such other
agreement; provided, however, that to the extent that the Disbursement Agreement
or any other agreement to which all of the Credit Parties are parties is amended
in accordance with the terms thereof and hereof, then any references herein to
such terms and provisions of such document shall be to such terms or provisions
as so amended.

2.FF&E Collateral, Priority of Liens, Subordination and Release.

        2.1 Liens and Security Interests on the FF&E Collateral. Each Credit
Party agrees that the Secured Parties shall have the benefit of the following
liens on and security interests and relative priorities in the FF&E Collateral:

        2.1.1 FF&E Collateral for the FF&E Secured Obligations. Subject to the
terms of this Agreement, the FF&E Secured Obligations shall be secured by a
first priority lien on and security interest in the (a) FF&E Account Collateral,
(b) the Aircraft Collateral and (c) the FF&E Component Collateral.

        2.1.2 FF&E Collateral for the Bank Secured Obligations. Subject to the
terms of this Agreement (and, as between the Bank Agent and the Trustee, the
Project Lenders Intercreditor Agreement), the Bank Secured Obligations shall be
secured by a second priority lien on and security interest in the FF&E Component
Collateral.

        2.1.3 FF&E Collateral for Second Mortgage Notes Secured Obligations.
Subject to the terms of this Agreement (and, as between the Bank Agent and the
Trustee, the Project Lenders Intercreditor Agreement), the Second Mortgage Notes
Secured Obligations shall be secured by a third priority lien on and security
interest in the FF&E Component Collateral.

6

--------------------------------------------------------------------------------




        2.2 FF&E Account Collateral and Aircraft Collateral Does Not Secure Bank
Facility or Second Mortgage Note Holders. The Bank Agent on behalf of the Bank
Lenders and the Trustee on behalf of the Second Mortgage Note Holders
acknowledge and agree that FF&E Account Collateral and the Aircraft Collateral
secure only the FF&E Secured Obligations, and no Project Secured Party in its
capacity as such (it being understood that any such party may also be an FF&E
Lender and shall, in its capacity as an FF&E Lender, enjoy all of the rights and
protections provided to the FF&E Lenders hereunder and under the other Financing
Agreements) shall have, or claim to have, now or at any time hereafter any liens
thereon or any security interest therein (other than a judgment lien obtained as
an unsecured creditor). Except as provided in Section 3.5, nothing in this
Agreement shall affect, limit or otherwise restrict the right and ability of the
FF&E Agent and the FF&E Lenders to exercise any remedy or enforce other rights
(including foreclosure) upon the FF&E Account Collateral and the Aircraft
Collateral.

        2.3 Hotel/Casino Collateral Does Not Secure FF&E Facility. The FF&E
Agent, on behalf of the FF&E Lenders, acknowledges and agrees that the Project
Credit Parties have liens on, and security interests in the Hotel/Casino
Collateral and that neither the FF&E Agent nor any FF&E Lender in its capacity
as such (it being understood that any such party may also be a Project Secured
Party, and shall, in its capacity as a Project Secured Party, enjoy all of the
rights and protections provided to the Project Secured Parties hereunder and
under the other Financing Agreements) shall have or claim to have, now or at any
time hereafter, a lien on, or other security interest in or with respect to, any
Collateral (other than the FF&E Collateral) referred to in this Agreement or
described in the Bank Security Documents or the Second Mortgage Notes Security
Documents (other than a judgment lien obtained as an unsecured creditor).
Notwithstanding any other provision in any Financing Agreement to the contrary,
other than insurance proceeds and proceeds from the sale or other disposition of
the FF&E Collateral received in accordance with the terms of this Agreement and
the FF&E Security Documents, in no event whatsoever shall the liens and other
security interests to be created and perfected by the FF&E Security Documents
evidencing and securing the FF&E Secured Obligations attach to any revenues,
income, rents or other profits generated by the Project (including, without
limitation, any revenues, income, rents or other profits associated with the
FF&E Collateral) (other than a judgment lien obtained as an unsecured creditor).
Nothing in this Agreement shall affect, limit or otherwise restrict the right
and ability of the Bank Agent and the Bank Lenders and (subject to the Project
Lenders Intercreditor Agreement) the Indenture Trustee and the Second Mortgage
Note Holders to exercise any remedy or enforce other rights (including
foreclosure) upon any collateral other than the FF&E Collateral.

        2.4 Confirmation of Liens.

        2.4.1 Each Credit Party hereto hereby confirms and agrees that the liens
and security interests held by or for the benefit of each Secured Party in the
Collateral, as provided for in the preceding provisions of this Section 2 shall
secure all Obligations of the Company Group and any Person within the Company
Group now or hereafter owing to such Secured Party under the applicable Facility
throughout the term of this Agreement, in each case with the priority specified
in this Section 2, notwithstanding (a) the availability of any other collateral
to any Secured Party, (b) the actual date and time of execution, delivery,
recording, filing and perfection of any of the Security Documents, or (c) the
fact that any lien or security interest created by any of the Security
Documents, or any claim with respect thereto, is or may be subordinated, avoided
or disallowed in whole or in part under any Bankruptcy Law. All provisions of
this Agreement, including but not limited to, all matters relating to the
creation, validity, perfection, priority, subordination and release of the liens
and security interests intended to be created by the Security Documents and all
provisions regarding the allocation and priority of payments with respect to any
Facility shall survive any Insolvency or

7

--------------------------------------------------------------------------------

Liquidation Proceeding and be fully enforceable by and against each Credit Party
hereto during any such proceeding.

        2.4.2 In the event of an Insolvency or Liquidation Proceeding, each
Credit Party further confirms and agrees that (i) the Obligations due and
outstanding under and with respect to each Facility shall include all principal,
additional advances permitted hereunder, Protective Advances made by such Credit
Party, interest, default interest, LIBOR breakage and swap breakage, post
petition interest and all other amounts due thereunder, for periods before and
for periods after the commencement of any such proceedings, even if the claim
for such amounts is disallowed pursuant to applicable law, and all proceeds from
the sale or other disposition of any Collateral shall be paid to the applicable
Secured Party (for application in accordance with the applicable Facility) in
the order and priority provided for in this Section 2 with respect to such
Collateral notwithstanding the disallowance of any such claim or the invalidity
or subordination of any lien on or security interest in such Collateral under
applicable law and (ii) it will not request judicial relief or take any other
action that would limit, invalidate, avoid or set aside the lien of any other
Credit Party on the Collateral or any portion thereof or that would change the
lien priorities described in Section 2.1.

        2.5 Release of Liens.

        2.5.1 The FF&E Agent agrees to release its respective liens on and
security interests in the FF&E Component Collateral on the date on which the
Discharge in respect of the FF&E Facility occurs in accordance with the terms of
the FF&E Facility Agreement and this Agreement (including any Discharge of the
FF&E Facility in connection with the exercise by the Eligible Payor of the
Default Payoff Option in accordance with Section 6 hereof).

        2.5.2 The Bank Agent and the Indenture Trustee agree to release their
respective liens on and security interests in the FF&E Component Collateral upon
(a) completion of any foreclosure or similar sale of such FF&E Component
Collateral in connection with the Exercise of Remedies by the FF&E Agent and the
FF&E Lenders or (b) any other sale of the FF&E Component Collateral that is
permitted by the Bank Financing Agreements and the Second Mortgage Notes
Financing Agreements.

        2.5.3 The FF&E Agent, the Bank Agent and the Indenture Trustee agree to
release their respective liens on and security interests in the FF&E Component
Collateral in connection with any replacement of such FF&E Component Collateral
permitted under the FF&E Facility Agreement, the Bank Credit Agreement and the
Second Mortgage Notes Indenture. Any replacement items that are permitted under
the FF&E Facility Agreement and the Bank Credit Agreement to constitute FF&E
Component Collateral shall constitute FF&E Collateral hereunder and shall be
subject to the lien priorities set forth in Section 2.1 above.

        2.5.4 In connection with any release described in this Section 2.5, the
FF&E Agent, the Bank Agent and/or the Indenture Trustee, as the case may be,
agree to execute and deliver any documentation reasonably requested by the other
Credit Parties to evidence such lien release.

3.Rights and Limitation of Actions With Respect to the FF&E Collateral.

        3.1 Rights and Limitations Applicable to the Project Credit Parties.

        3.1.1 Subject to Section 3.1.2 below, neither the Bank Agent nor the
Indenture Trustee shall, nor shall either such Credit Party authorize or direct
any Person acting for it, or any Bank Lender or Second Mortgage Note Holder to,
exercise any right or remedy with respect to any FF&E Component Collateral
(including any right of set-off) or take any action to

8

--------------------------------------------------------------------------------

enforce, collect or realize upon any FF&E Component Collateral including,
without limitation, any right, remedy or action to:

(a)remove the FF&E Component Collateral (except as permitted under Section 3.7
below);

(b)exercise any collection rights in respect of the proceeds from the sale or
other disposition of any FF&E Component Collateral;

(c)exercise any right of set-off against any property constituting FF&E
Component Collateral;

(d)initiate any foreclosure or similar proceeding against any FF&E Component
Collateral or take or accept any transfer of title in lieu of foreclosure upon
any FF&E Component Collateral;

(e)enforce any claim to the proceeds of insurance upon any FF&E Component
Collateral, other than in accordance with the provisions of Section 4.3 hereof;

(f)deliver any notice, claim or demand relating to the FF&E Component Collateral
to any Person in the possession or control of any FF&E Component Collateral or
acting as bailee, custodian or agent for a Project Secured Party in respect of
any FF&E Component Collateral;

(g)otherwise enforce any remedy available upon default for the enforcement of
any lien upon the FF&E Component Collateral;

(h)deliver any notice or commence any proceeding for any of the foregoing
purposes; or

(i)seek relief in any Insolvency or Liquidation Proceeding permitting it to do
any of the foregoing.

        3.1.2 Notwithstanding Section 3.1.1 above, any right or remedy set forth
in clauses (a) through (i) thereof may be exercised and any such action may be
taken, authorized or instructed by the Bank Agent or the Indenture Trustee:

(a)after Discharge of the FF&E Facility;

(b)as necessary, to deliver any notice or demand necessary to enforce any right
to claim, take or receive proceeds of any FF&E Component Collateral remaining
after the Discharge of the FF&E Secured Obligations in the event of foreclosure
or other enforcement of any lien securing the FF&E Secured Obligations, so long
as, in any of the foregoing cases, any such actions are not adverse to the
grant, perfection, priority or enforcement of the liens upon the FF&E Component
Collateral securing the FF&E Secured Obligations, the value of the FF&E
Component Collateral or the rights of the FF&E Agent and the FF&E Lenders in and
to the FF&E Component Collateral;

(c)as necessary to perfect a subordinate lien upon any FF&E Component Collateral
by any method of perfection except through possession or control;

(d)subject to all the other provisions of this Agreement, as necessary to prove
(but not enforce) the liens securing the Bank Secured Obligations or the Second
Mortgage Notes Obligations upon the FF&E Component Collateral or as necessary to
preserve or protect (but not enforce) such liens upon the FF&E Component
Collateral (excluding any claim for adequate protection) in any manner that is
not adverse to the grant, perfection, priority or enforcement of liens upon the
FF&E Component Collateral securing the FF&E Secured Obligations, the value of
the FF&E

9

--------------------------------------------------------------------------------

Component Collateral or the rights of the FF&E Agent and the FF&E Lenders in and
to the FF&E Component Collateral; or

(e)after obtaining the prior written consent of the FF&E Agent, which consent
shall be subject to the FF&E Agent's sole discretion.

        3.1.3 Nothing in this Agreement or any other Financing Agreement shall:

(a)impair as between the Company Group, on the one hand, and the Project Secured
Parties, on the other hand, the obligation of the Company and all guarantors
within the Company Group, which is absolute and unconditional, to pay principal
of, premium and interest and Liquidated Damages (as defined in the Second
Mortgage Notes Indenture), if any, in respect of the Bank Secured Obligations
and the Second Mortgage Notes Secured Obligations in accordance with the terms
of the Bank Financing Agreements and the Second Mortgage Notes Financing
Agreements or any other obligation of the Company or any other Person within the
Company Group under the Bank Financing Agreements and the Second Mortgage Notes
Financing Agreements;

(b)affect the relative rights of the Project Secured Parties vis a vis creditors
of the Company (other than the FF&E Agent and the FF&E Lenders);

(c)restrict the right of the Project Secured Parties to sue for payments that
are then due and owing or accelerate the Bank Secured Obligations or the Second
Mortgage Notes Secured Obligations; or

(d)prevent the Project Secured Parties from exercising any rights or remedies
any of them may have against the Company or any Person within the Company Group,
subject however, in all cases, to the rights of the FF&E Agent and the FF&E
Lenders in respect of the FF&E Collateral hereunder and the obligations of the
Project Secured Parties hereunder.

        3.2 Rights and Limitations Applicable to the FF&E Agent and the FF&E
Lenders.

        3.2.1 Subject to Section 3.5 below, the FF&E Agent and the FF&E Lenders
shall have the exclusive right to manage, perform and enforce the terms of the
FF&E Security Documents with respect to all FF&E Component Collateral and to
exercise and enforce all privileges and rights thereunder according to their
discretion and exercise of their business judgment, including, without
limitation, the exclusive right to take the actions enumerated in clauses
(a) through (i) of Section 3.1.1 above. Without limiting the generality of the
foregoing, if an Event of Default has occurred and is continuing under the FF&E
Facility, the FF&E Agent shall have the right to (i) enter the Project's real
property for the purpose of inspecting, maintaining or protecting the FF&E
Component Collateral and (ii) without causing material damage to the
Hotel/Casino Collateral (other than any such material damage which has been
repaired), remove the FF&E Component Collateral (including all records and other
documentation relating thereto) and take such additional steps as are reasonably
necessary or appropriate to prepare such FF&E Component Collateral for a
foreclosure sale or other exercise of remedies with respect to such FF&E
Component Collateral under the FF&E Facility Agreement. The FF&E Agent agrees to
repair any damage caused to the Hotel/Casino Collateral in connection with its
removal of any FF&E Collateral.

        In connection with any of the actions taken by the FF&E Agent or the
FF&E Lenders in accordance with this Section 3.2.1, subject to Section 3.8, the
Project Credit Parties waive any and all rights to affect the method or
challenge the appropriateness of any action by the FF&E Agent or the FF&E
Lenders with respect to the FF&E Component Collateral and

10

--------------------------------------------------------------------------------




hereby consent to each of the FF&E Agent and the FF&E Lenders exercising or not
exercising such rights and remedies as if no lien upon the FF&E Component
Collateral securing the Bank Secured Obligations or the Second Mortgage Notes
Secured Obligations, as the case may be, existed, except only that the Project
Credit Parties reserve all rights granted by law (i) to request or receive
notice of any sale of FF&E Component Collateral in foreclosure of any lien upon
the FF&E Component Collateral securing the FF&E Secured Obligations and
(ii) after the Discharge of the FF&E Facility, to redeem any FF&E Component
Collateral or enforce any right to claim, take or receive proceeds of FF&E
Component Collateral then remaining.

        3.2.2 The FF&E Agent and the FF&E Lenders may at any time and from time
to time, without the consent of or notice to the Project Credit Parties but
subject to any applicable Standstill Period and to the provisions of
Section 4.2, without incurring any responsibility or liability to such Project
Credit Parties and without in any manner prejudicing, affecting or impairing the
ranking or priority of the liens and the security interests in the FF&E
Component Collateral created by the FF&E Security Documents or the rights and
obligations of the Credit Parties hereunder:

(a)make loans and advances to the Company Group or any Person within the Company
Group or issue, guaranty or obtain letters of credit for the account of the
Company Group or any Person within the Company Group or otherwise extend credit
to the Company Group or any Person within the Company Group in any amount
(subject to the provisions of the Bank Credit Agreement and the Second Mortgage
Notes Indenture relating to the maximum amount of indebtedness) and on any
terms, whether pursuant to a commitment or as a discretionary advance and
whether or not any Potential Event of Default or Event of Default or failure of
condition is then continuing;

(b)change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, compromise, accelerate, extend or, subject to
Section 8.13 hereof, refinance (as permitted in Section 8.13 below), any FF&E
Secured Obligations or any agreement, guaranty or obligation of the Company
Group or any Person within the Company Group or any other Person in any manner
related thereto, or otherwise amend, supplement or change in any manner any FF&E
Secured Obligations or any such agreement, guaranty or obligation;

(c)increase or reduce the amount of any FF&E Secured Obligation (subject to the
provisions of the Bank Credit Agreement and the Second Mortgage Notes Indenture
relating to the maximum amount of indebtedness) or reduce the interest, premium,
fees or other amounts payable in respect thereof;

(d)release or discharge any FF&E Secured Obligation or any guaranty thereof or
any agreement or obligation of the Company Group or any Person within the
Company Group or any other Person with respect thereto;

(e)take or fail to take any first priority lien in any FF&E Component Collateral
or take or fail to take any action which may be necessary or appropriate to
ensure that any lien upon the FF&E Component Collateral securing an FF&E Secured
Obligation is duly enforceable or perfected or entitled to priority as against
any other lien or to ensure that any proceeds of any FF&E Component Collateral
are applied to the payment of any FF&E Component Secured Obligation or any other
obligation secured thereby;

11

--------------------------------------------------------------------------------





(f)release, discharge or permit the lapse of any or all liens securing a FF&E
Secured Obligation or any other liens upon any property at any time;

(g)exercise or enforce, in any manner, order or sequence, or fail to exercise or
enforce, any right or remedy against the Company or any guarantor or any FF&E
Component Collateral or any right or power under the FF&E Security Documents and
hereunder and apply any payment or proceeds of collateral in any order of
application; or

(h)sell, exchange, release, foreclose upon or otherwise deal with the FF&E
Component Collateral.

        3.2.3 Except for its gross negligence or willful misconduct, no
(a) exercise, delay in exercising or failure to exercise any right arising under
the FF&E Security Documents or this Agreement, (b) act or omission of the FF&E
Agent or any FF&E Lender in respect of the Company Group or any Person within
the Company Group or any other Person or FF&E Component Collateral or any right
arising under the FF&E Security Documents and hereunder, (c) change, impairment,
or suspension of any right or remedy of the FF&E Agent or any FF&E Lender with
respect to the FF&E Component Collateral, or (d) other act, failure to act,
circumstance, occurrence or event, including, without limitation, the acts
listed in Section 3.2.2 above, which, but for this provision, would or could act
as a release or exoneration of the agreements or obligations of the Project
Credit Parties hereunder shall in any way affect, decrease, diminish or impair
any of such agreements or obligations, including, without limitation, the lien
subordination provisions set forth in Sections 2.1 and 3.1.

        3.3 Certain Waivers by the Project Secured Parties. To the fullest
extent permitted by law, until Discharge of the FF&E Secured Obligations, each
Project Secured Party waives and agrees not to assert or enforce:

(a)any right of subrogation to the rights or interests of the FF&E Agent or the
FF&E Lenders in the FF&E Component Collateral or any claim or defense based upon
impairment of any such right of subrogation;

(b)any right of marshalling accorded to a junior lienholder in the FF&E
Component Collateral, as against a priority lienholder in such Collateral, under
equitable principles; and

(c)any statutory right of appraisal or valuation of the FF&E Component
Collateral accorded to a junior lienholder in a proceeding to foreclose a senior
lien,

in each case, that otherwise may be enforceable in respect of any lien upon the
FF&E Component Collateral securing the Bank Secured Obligations or the Second
Mortgage Notes Secured Obligations as against the FF&E Agent or the FF&E
Lenders; provided, however, that the foregoing shall not be construed as
reducing or otherwise negating the obligation of the Company Group to pay, as
part of the Bank Secured Obligations and the Second Mortgage Notes Secured
Obligations any amounts advanced by the Bank Lenders or the Secured Mortgage
Note Holders to pay any portion of the FF&E Secured Obligations.

        3.4 Notification of Events of Default. Each Credit Party hereby agrees,
for the benefit of each other Credit Party, to use its best efforts to provide
or cause the Company to provide written notice to each other Credit Party as
promptly as practicable after obtaining actual knowledge of the occurrence of an
Event of Default under its respective Facility. No Credit Party shall have any
liability to another for failing to provide or cause to be provided any such
notice, but such release from liability shall not relieve the FF&E Agent's and
the FF&E Lenders' obligation to restrain from the Exercise of Remedies until the
expiration of the Standstill Period in accordance with and subject to the
provisions of Section 3.5.

12

--------------------------------------------------------------------------------




        3.5 FF&E Standstill Period.

        3.5.1 The delivery by the FF&E Agent or the Company to the Bank Agent
and the Indenture Trustee of the notice referred to in Section 3.4 with respect
to the occurrence of an Event of Default under the FF&E Facility Agreement,
which notice references the commencement of the Standstill Period, shall,
subject to the provisions of Section 3.5.3, commence a standstill period of
30 days (as may be extended pursuant to the terms of Section 3.5.2 below, the
"Standstill Period"). Until the expiration of such Standstill Period:

(a)unless otherwise agreed in writing by the Project Credit Party Agent, the
FF&E Agent agrees not to Exercise Remedies (except and to the extent that such
Exercise of Remedies is necessary to prevent the expiration of any applicable
statute of limitations) unless (x) the Bank Agent or the Indenture Trustee
Exercises Remedies (except and to the extent that such Exercise of Remedies is
necessary to prevent the expiration of any applicable statute of limitations) or
(y) an Insolvency or Liquidation Proceeding has commenced or been initiated with
respect to the Company or any other Loan Party; and

(b)if (i) all Events of Default under the FF&E Facility Agreement are cured (or
waived to the satisfaction of the FF&E Lenders), (ii) all Events of Default
under the Bank Credit Agreement are cured (or waived to the satisfaction of the
Bank Lenders) and (iii) the Bank Agent notifies the FF&E Agent that the Bank
Credit Agreement will be reinstated and that funding under the Bank Credit
Agreement will recommence, the FF&E Agent agrees to reinstate the FF&E Facility
Agreement and recommence funding thereunder in accordance with the terms of such
FF&E Facility Agreement and the Disbursement Agreement.

        3.5.2 So long as all interest, fees, indemnities and expenses of the
FF&E Agent and the FF&E Lenders under the FF&E Financing Agreements are brought
current on or before the 15th day following the commencement of the Standstill
Period and thereafter kept current through the expiration of the Standstill
Period (as may be extended pursuant to this paragraph), then (a) with respect to
a Standstill Period commencing prior to the Completion of the Project, such
Standstill Period shall be extended for a period of 30 days from the date on
which such Standstill Period was to expire and (b) with respect to a Standstill
Period commencing after the Completion of the Project, such Standstill Period
shall be extended for a period of 15 days from the date on which such Standstill
Period was to expire.

        3.5.3 The provisions of this Section 3.5 shall apply only to (a) the
first Event of Default occurring under the FF&E Facility Agreement prior to the
Completion of the Project in respect of which the Bank Agent and the Indenture
Trustee receive a notice commencing the Standstill Period and (b) the first
Event of Default occurring under the FF&E Facility Agreement after the
Completion of the Project in respect of which the Bank Agent and the Indenture
Trustee receive a notice commencing the Standstill Period; provided, however,
that any Event of Default as to which, pursuant to the FF&E Facility Agreement
and the vote of the applicable FF&E Lenders thereunder, the FF&E Lenders will
exercise remedies only against the Aircraft Collateral and accelerate only the
Aircraft Secured Obligations, shall not be taken into account for purposes of
the foregoing.

        3.6 Limitation of Liability.

        3.6.1 Except as expressly set forth herein, no Credit Party will have
any duty, express or implied, fiduciary or otherwise, to any other Credit Party.

        3.6.2 To the maximum extent permitted by law, each Project Credit Party
waives any claim it may have against the FF&E Agent or any FF&E Lender with
respect to or arising out of

13

--------------------------------------------------------------------------------




any action or failure to act or any error of judgment or negligence on the part
of the FF&E Agent or such FF&E Lender or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies in
respect of the FF&E Component Collateral or any transaction relating to the FF&E
Component Collateral and each Project Credit Party agrees that except as
specifically provided herein the FF&E Agent and FF&E Lenders shall be entitled
to manage and exercise their rights and remedies with respect to the FF&E
Collateral in the manner they deem appropriate; provided that the foregoing
shall not exculpate the FF&E Agent or any FF&E Lender from any liability arising
out of the gross negligence or willful misconduct of the FF&E Agent or such FF&E
Lender, as the case may be, or any of their respective directors, officers,
employees or agents. Neither the FF&E Agent nor any FF&E Lender nor any of their
respective directors, officers, employees or agents will be liable for failure
to demand, collect or realize upon any of the FF&E Component Collateral or for
any delay in doing so; provided that the foregoing shall not exculpate the FF&E
Agent or any FF&E Lender from any liability arising out of the gross negligence
or willful misconduct of the FF&E Agent or any such FF&E Lender, as the case may
be, or any of their respective directors, officers, employees or agents, nor
will the FF&E Agent or any FF&E Lender be under any obligation to sell or
otherwise dispose of any FF&E Component Collateral upon the request of any
Person within the Company Group or upon the request of any Project Credit Party
or any other Person or to take any other action whatsoever with regard to the
FF&E Component Collateral or any part thereof.

        3.7 Cooperation with Foreclosure Purchaser. Each of the Bank Agent and
the Indenture Trustee agree to cooperate with any Person that acquires the FF&E
Component Collateral in a foreclosure proceeding or other sale proceeding to
remove the FF&E Component Collateral from the Project. After any such
foreclosure or other sale proceeding and if the FF&E Agent or such other
purchaser has not removed the FF&E Component Collateral within forty-five
(45) days following such foreclosure or other sale, then pending such removal by
the FF&E Agent or such purchaser the Project Credit Party Agent may, at the cost
and expense of the Secured Parties under its Facility, and in a manner
reasonable satisfactory to the FF&E Agent or such other purchaser, remove such
FF&E Component Collateral from the Project and store and insure the same for the
FF&E Agent or such other purchaser in a manner reasonably satisfactory to such
party. The FF&E Agent or such other purchase shall be required to pay the costs
of such storage and insurance from and after the 91st day following such
foreclosure or other sale.

        3.8 Obligations of Project Credit Parties Limited to their Capacities as
Junior Lien Holders. Each Credit Party acknowledges and agrees that
notwithstanding anything to the contrary in this Agreement or the other
Financing Agreements, the provisions of Section 3 and Section 5 of this
Agreement apply to the Bank Agent, the Bank Lenders, the Indenture Trustee and
the Second Mortgage Note Holders solely in their respective capacities as
holders of liens secured by the FF&E Component Collateral. Nothing in Section 3
or Section 5 of this Agreement or the other Financing Agreements shall prevent
or preclude the Bank Agent, the Bank Lenders, the Indenture Trustee or the
Second Mortgage Note Holders from taking any action or asserting rights or
claims which such parties may be entitled to take or assert in any other
capacity (including, without limitation, any action or assertion of rights as
holders of liens on and security interests in any Collateral pledged by any
Person within the Company Group to such Credit Parties (other than the FF&E
Component Collateral) and as holders of unsecured claims against the Company or
any Person within the Company Group). Except as provided in Section 2 and
Section 3.5 above, nothing in this Agreement or the other Financing Agreement
shall prevent or preclude the FF&E Agent from taking any action or asserting any
rights or claims which it may be entitled to take or assert as the holder of
unsecured claims against the Company or any Person within the Company Group.

14

--------------------------------------------------------------------------------




4.Other Intercreditor Provisions.

        4.1 Waiver of Provisions Under Financing Agreements. Any Credit Party
may, without the consent of any other Credit Party, defer any payments due under
its Facility or waive any provisions thereof.

        4.2 Amendments of Financing Agreements. Each of the FF&E Agent and the
FF&E Lenders, the Bank Agent and the Bank Lenders and the Indenture Trustee and
the Second Mortgage Note Holders (subject, in the case of the Indenture Trustee
and the Second Mortgage Note Holders, to the Project Lenders Intercreditor
Agreement) shall be permitted to enter into amendments, modifications and
supplements with the Company Group of their respective Financing Agreements
without the consent of any other party, including during any Standstill Period,
except for amendments, modifications or supplements (i) increasing the
applicable interest rate or fees, (ii) changing (to earlier or more frequent
dates) the dates upon which payments of principal or interest are due thereon
(iii) in the case of the FF&E Facility, (a) readjusting the amortization
schedules of the indebtedness as between FF&E Component Secured Obligations and
the other FF&E Secured Obligation so as to reduce the amortization of the FF&E
Component Secured Obligations relative to the amortization of the other FF&E
Secured Obligations or (b) permit to be prepaid or allocate to the FF&E
Component Secured Obligations less than a pro rata portion of any prepayment
made under the FF&E Facility (except for (A) prepayments made with the proceeds
from the sale, disposition or casualty event with respect to a portion of the
Collateral, which shall be used to prepay the obligations related to such
Collateral and (B) refinancings permitted under the Financing Agreements and
Section 8.13 hereof), (iv) reducing the amount of the lending commitments
thereunder at any time prior to Completion, (v) changing the redemption,
prepayment, or defeasance provisions thereof, (vi) amend Section 7.5(e) of the
Bank Credit Agreement or Section 7.5(e) of the FF&E Facility Agreement so as to
reduce the aggregate fair market value of Property which the Company is
permitted to dispose of in any Fiscal Year (as defined in each such Facility
Agreement), (vii) which (a) in the case of the Bank Credit Facility, have the
effect of prohibiting, limiting or restricting the prepayments of the FF&E
Facility allowed pursuant to Section 7.9(a) of the Bank Credit Agreement and
(b) in the case of the FF&E Facility, have the effect of prohibiting, limiting
or restricting the prepayments of the Bank Credit Facility allowed pursuant to
Section 7.9(a) of the FF&E Facility Agreement or (viii) in the case of the Bank
Credit Facility, have the effect of prohibiting, limiting or restricting the
substitution of FF&E Collateral, each of which amendments, modifications or
supplements described in clauses (i) through (viii) above shall require the
consent of the FF&E Agent and the Bank Agent.

        4.3 Provisions Relating to Events of Loss and Loss Proceeds.

        4.3.1 Upon the occurrence of an Event of Loss, the FF&E Agent will have
the sole right to adjust settlement of all insurance claims and condemnation
awards relating to FF&E Collateral and the Project Credit Party Agent will have
the sole right to adjust settlement of all insurance claims and condemnation
awards relating to any Collateral other than FF&E Collateral.

        4.3.2 Any Loss Proceeds received prior to Final Completion shall, to the
extent permitted by the Disbursement Agreement, be applied towards repair or
restoration of the Project in accordance with the Disbursement Agreement.

        4.3.3 The Credit Parties acknowledge that, from and after Final
Completion, the Project Credit Party Agent is the loss payee under the Company's
and the other Loan Parties' insurance policies and will receive and hold all
Loss Proceeds payable to the Company or the other Loan Parties. Each of the Bank
Agent and the Indenture Trustee hereby covenants and agrees, for so long as each
such party is the Project Credit Party Agent, to hold any Loss

15

--------------------------------------------------------------------------------

Proceeds so received in accordance with the terms hereof and to apply the same
only as provided hereunder.

        4.3.4 Any Loss Proceeds received prior to Final Completion which are not
permitted to be applied towards repair or restoration of the Project and any
Loss Proceeds received after Final Completion shall be applied as follows:

        (i)    if (A) all or any portion of such Loss Proceeds have been
allocated by the payor thereof among the assets or property to which such Event
of Loss relates or (B) such Loss Proceeds result from an Event of Loss involving
exclusively a specific category of Collateral (for example, the Aircraft
Collateral, the FF&E Component Collateral or the Hotel/Casino Collateral), such
Loss Proceeds shall be paid over to the Credit Party with a prior lien priority
in such assets or property as more specifically set forth in Section 2 of this
Agreement for application in accordance with the applicable Facility; and

        (ii)  any Loss Proceeds remaining after application of the preceding
clause shall be allocated among the assets or property to which such Event of
Loss relates in proportion to the magnitude of the losses (after giving effect
to any allocation under clause (i) above) experienced by such assets or property
based upon the diminution in value to such assets or property as a consequence
of such Event of Loss. Upon completion of such allocation, the applicable Loss
Proceeds shall be paid over to the applicable Credit Party with a prior lien
priority in such assets or property as more specifically set forth in Section 2
of this Agreement for application in accordance with the applicable Facility.

        4.3.5 To the extent the Company is allowed and elects to restore or
replace any FF&E Component Collateral using Loss Proceeds, only such restored or
replacement items the cost of which is funded entirely with Loss Proceeds
allocated to the FF&E Collateral in accordance with the principles of
Section 4.3.4 above shall constitute FF&E Component Collateral hereunder and
shall be subject to the lien priorities set forth in Section 2.1 above.

        4.4 Responsibility for Staying Informed. Each Credit Party and the
Lenders on whose behalf it is acting shall be responsible for keeping themselves
informed of the financial condition of the Company Group and all other
circumstances bearing upon the risk of nonpayment of the FF&E Secured
Obligations, the Bank Secured Obligations or the Second Mortgage Note Secured
Obligations, as the case may be. Except as set forth in Section 3.4 and 3.5, no
Credit Party shall have any duty to advise any other Credit Party of information
regarding such condition or circumstances or as to any other matter. If any
Credit Party or any Lender, in its sole discretion, undertakes at any time or
from time to time to provide any such information to any other Credit Party or
Lender it shall be under no obligation to provide any similar information on any
subsequent occasion, to provide any additional information, or undertake any
investigation, or to disclose any information which, pursuant to accepted or
reasonable commercial finance practice, it wishes to maintain confidential.

5.Insolvency or Liquidation Proceedings.

        5.1 Right to File Involuntary Bankruptcy. Except as set forth in
Section 3.5 with respect to the FF&E Agent and the FF&E Lenders during any
Standstill Period, any Secured Party shall be entitled, at any time and upon its
sole discretion, to initiate or join as a petitioning creditor in an involuntary
Insolvency or Liquidation Proceeding against any Person within the Company
Group.

        5.2 Certain Agreements and Consents by the Project Credit Parties

16

--------------------------------------------------------------------------------




        5.2.1 At no time shall the Project Credit Parties solely in their
respective capacities as junior lienholders with respect to the FF&E Component
Collateral:

(a)oppose or otherwise contest any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement of a lien upon the FF&E
Component Collateral securing the FF&E Secured Obligations made by any holder of
FF&E Secured Obligations in any Insolvency or Liquidation Proceeding;

(b)oppose or otherwise contest any exercise by any holder of FF&E Secured
Obligations of the right to credit bid any portion of the FF&E Component Secured
Obligations at any sale in foreclosure of a lien upon the FF&E Component
Collateral securing the FF&E Secured Obligations; or

(c)oppose or otherwise contest any other request for judicial relief made in any
court by any holder of FF&E Component Secured Obligations relating to the
enforcement of any lien upon the FF&E Component Collateral securing such
Obligations.

        5.2.2 The Project Credit Parties will not assert or enforce any claim
under §506(c) of the United States Bankruptcy Code with respect to their liens
upon the FF&E Component Collateral securing the FF&E Secured Obligations for
costs or expenses of preserving or disposing of any FF&E Component Collateral.

6.    Default Payoff Option. The FF&E Agent hereby grants the Eligible Payor the
right (without any obligation) to pay off in cash, at any time when an Event of
Default has occurred and is continuing under the FF&E Facility Agreement, all,
but not less than all, of the principal of and interest on all FF&E Component
Secured Obligations outstanding at the time of payment. The pay off amount shall
be equal to 100% of the principal amount and accrued interest outstanding on the
FF&E Component Secured Obligations on the date of payment (including fees and
interest accruing after the commencement of an Insolvency or Liquidation
Proceeding at the rate provided for in the FF&E Facility Agreement (regardless
of whether such item is an allowed claim under applicable law) and any costs of
collection) plus all other FF&E Component Secured Obligations (including any
LIBOR breakage costs but excluding any prepayment or acceleration penalty or
premium) then unpaid. Upon receipt of such payment in cash, all commitments
under the FF&E Facility shall terminate and the FF&E Agent and the FF&E Lenders
shall release their liens on and security interests in the FF&E Component
Collateral in accordance with Section 2.5 above.

7.    Representations and Warranties. Each Credit Party represents and warrants
to each other Credit Party as follows:

        7.1 Organization. It is duly organized and is validly existing under the
laws of the jurisdiction under which it was organized with full power to
execute, deliver, and perform this Agreement and consummate the transactions
contemplated hereby.

        7.2 Authorization. All actions necessary to authorize the execution,
delivery and performance of this Agreement on behalf of such party have been
duly taken, and all such actions continue in full force and effect as of the
date hereof.

        7.3 Binding Agreement. It has duly executed and delivered this Agreement
and this Agreement constitutes the legal, valid, and binding agreement of such
party enforceable in accordance with its terms and subject to (a) applicable
bankruptcy, reorganization, insolvency and moratorium laws, and (b) principles
of equity, which may apply regardless of whether a proceeding is brought in law
or in equity.

        7.4 No Consent Required. To the best of its knowledge, no consent of any
other party and no consent, license, approval, or authorization of, or exemption
by, or registration or declaration or filing with, any governmental authority,
bureau or agency is required in connection with the

17

--------------------------------------------------------------------------------




execution, delivery, or performance by such party of this Agreement or
consummation by such party of the transactions contemplated by this Agreement.

        7.5 No Conflict. None of the execution, delivery, and performance of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will (a) violate or conflict with any provision of the organizational
or governing documents, if any, of such party; (b) to the best of its knowledge,
violate, conflict with, or result in the breach or termination of, or otherwise
give any other contracting party the right to terminate, or constitute (or with
notice or lapse of time, or both, would constitute) a default under the terms of
any contract, mortgage, lease, bond, indenture, agreement, or other instrument
to which such party is a party or to which any of its properties are subject;
(c) to the best of its knowledge, result in the creation of any lien, charge,
encumbrance, mortgage, lease, claim, security interest, or other right or
interest upon the properties or assets of such party pursuant to the terms of
any such contract, mortgage, lease, bond, indenture, agreement, franchise, or
other instrument; (d) violate any judgment, order, injunction, decree, or award
of any court, arbitrator, administrative agency, or governmental or regulatory
body of which it has knowledge against, or binding upon such party or upon any
of the securities, properties, assets, or business of such party; or (e) to the
best of its knowledge, constitute a violation by such party of any statute, law,
or regulation that is applicable to such party.

18

--------------------------------------------------------------------------------

8.Miscellaneous Provisions.

        8.1 Notices; Addresses. Any communications among the Credit Parties
hereto or notices herein to be given may be given to the following addressees:

If to the Bank Agent:   Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
    Attn: George Reynolds
    Phone: (646) 324-2112
    Fax: (646) 324-7450
If to the Indenture Trustee:
 
Wells Fargo Bank, National Association,
as Indenture Trustee
MAC: N303-121
Corporate Trust Operations
6th & Marquette Avenue
Minneapolis, MN 55479
    Attn: Michael Slade
    Phone: (612) 667-0266
    Fax: (612) 667-2160
If to the FF&E Agent
 
Wells Fargo Bank Nevada, National Association
c/o Wells Fargo Bank Northwest, National Association
299 South Main Street, 12th Floor
Salt Lake City, Utah 94111
    Attn: Corporate Trust Services
    MAC: U1228-120
    Phone: (801) 246-5630
    Fax: (801) 246-5053

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by prepaid telex, or by telecopy with correct answer back received.
Notice so given shall be effective upon receipt by the addressee, except that
any communication or notice so transmitted by telecopy or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Banking Day and, if not, on the next following Banking Day) on
which it is validly transmitted if transmitted before 4 p.m., recipient's time,
and if transmitted after that time, on the next following Banking Day; provided,
however, that if any notice is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.
Any party shall have the right to change its address for notice hereunder to any
other location by giving of no less than twenty (20) days' notice to the other
parties in the manner set forth hereinabove.

        8.2 Further Assurances. Each Credit Party (a) shall deliver to each
other Credit Party, to the Disbursement Agent and to the Securities Intermediary
such instruments, agreements, certificates and documents as any such Person may
reasonably request to confirm the validity and priority of the liens on and
security interests in the Collateral granted pursuant to the Security Documents
as affected hereby, (b) shall fully cooperate with each other, with the
Disbursement Agent and with the Securities Intermediary, and (c) shall perform
all additional acts reasonably requested by any such Person to effect the
purposes of this Agreement.

19

--------------------------------------------------------------------------------




        8.3 Waiver. Any waiver, permit, consent or approval or any kind or
character on the part of any of the Credit Parties under this Agreement or any
waiver on the part of any of the Credit Parties of any provision or condition of
this Agreement must be in writing and shall be effective only to the extent in
such writing specifically set forth.

        8.4 Entire Agreement. This Agreement and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof, all of
which negotiations and writings are deemed void and of no force and effect. As
among the Credit Parties, in the event of any conflict between the terms of this
Agreement and the terms of the Disbursement Agreement, the terms of this
Agreement shall control.

        8.5 Governing Law. This Agreement shall be governed by the laws of the
State of New York of the United States of America and shall for all purposes be
governed by and construed in accordance with the laws of such state without
regard to the conflict of law rules thereof other than Section 5-1401 of the New
York General Obligations Law.

        8.6 Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

        8.7 Headings. Section headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

        8.8 Limitations on Liability. No claim shall be made by any Credit Party
or any of its Affiliates against any other Credit Party, the Disbursement Agent,
the Securities Intermediary or any of their respective Affiliates, directors,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages (whether or not the claim therefor is based on contract, tort
or duty imposed by law), in connection with, arising out of or in any way
related to the transactions contemplated by this Agreement or any act or
omission or event occurring in connection therewith; and each Credit Party
hereby waives, releases and agrees not to sue upon any such claim for any such
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

        8.9 Consent to Jurisdiction. Any legal action or proceeding arising out
of this Agreement may be brought in or removed to the courts of the State of New
York, in and for the County of New York, or of the United States of America for
the Southern District of New York. By execution and delivery of this Agreement,
each Credit Party, accepts, for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts for legal
proceedings arising out of or in connection with this Agreement and irrevocably
consents to the appointment of the Prentice-Hall Corporation System Inc. as its
agent to receive service of process in New York, New York. Nothing herein shall
affect the right to serve process in any other manner including judicial or
non-judicial foreclosure of real property interests which are part of the
Collateral. Each Credit Party hereby waives any right to stay or dismiss any
action or proceeding under or in connection with any or all of the Project, this
Agreement or any other operative document brought before the foregoing courts on
the basis of forum non-conveniens.

        8.10 Successors and Assigns. The provision of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, this Agreement shall terminate upon
the earlier to occur of (a) Discharge of both the Bank Facility and the Second
Mortgage Notes and (b) the Discharge of the FF&E Facility.

20

--------------------------------------------------------------------------------




        8.11 Counterparts. This Agreement may be executed in one or more
duplicate counterparts and when signed by all of the Credit Parties listed below
shall constitute a single binding agreement.

        8.12 No Third Party Beneficiaries. Except for the Bank Lenders, the
Second Mortgage Note Holders, the FF&E Agent, the FF&E Lenders, the Disbursement
Agent and the Securities Intermediary, the Credit Parties do not intend the
benefits of this Agreement to inure to the benefit of nor shall it be
enforceable by any third party (including, without limitation, the Company or
any of its Affiliates) nor shall this Agreement be construed to make or render
any Credit Party liable to any third party (including, without limitation, the
Company or any of its Affiliates) for the performance or failure to perform any
obligations hereunder.

        8.13 Refinancing; Amendment for New Credit Parties. Upon (a) any
refinancing in whole or in part of any Facility or (b) if any Credit Party deems
necessary, the incurring of other Indebtedness of the Company (subject in each
case to the terms of this Agreement and the rights of the existing Credit
Parties under their respective Financing Agreements with respect to any such
refinancing or other Indebtedness), any such new lender shall be bound by the
terms of this Agreement and each Credit Party hereby agrees to execute and
deliver an amendment to this Agreement with such new lender, or an agent or
trustee on its behalf, to make such Person a Credit Party hereunder. No more
than one partial refinancing shall be permitted with respect to each Facility,
it being understood however that once a Facility is partially refinanced, the
foregoing limitation shall not apply to refinancings in whole of the parts so
refinanced.

        8.14 Trust Indenture Act. The parties do not intend that the provisions
of this Agreement violate the requirements of the Trust Indenture Act of 1939,
as amended.

        8.15 Reinstatement. If the payment of any amount applied to any FF&E
Component Secured Obligation is later avoided, rescinded (including by
settlement of any claim for avoidance or rescission) or otherwise set aside,
then:

(a)to the fullest extent lawful, all claims for the payment of such amount as
FF&E Component Secured Obligations and, to the extent securing such claims, all
such liens upon such FF&E Component Collateral granted under the FF&E Security
Documents will be reinstated and entitled to the benefits hereof, and

(b)if a Discharge of the FF&E Facility became effective prior to such
reinstatement, all obligations of the Project Credit Parties that were
terminated as a result of such Discharge of the FF&E Facility shall be
concurrently reinstated to the extent such claims and liens upon the FF&E
Component Collateral granted under the FF&E Security Documents are reinstated,
beginning on such date but prospectively only (and not retroactively), as though
no FF&E Component Secured Obligations or liens upon such FF&E Component
Collateral granted under the FF&E Security Documents had been outstanding at any
time prior to such date and will remain effective until the claims for such
amount are paid in full in cash.

        8.16 Interaction with Project Lenders Intercreditor Agreement. As
between the Bank Agent and the Indenture Trustee, nothing in this Agreement
shall reduce, relieve or otherwise discharge the obligations of the Indenture
Trustee, the Second Mortgage Note Holders, the Bank Agent and the Bank Lenders
under the Project Lenders Intercreditor Agreement.

        8.17 Attorneys' Fees. Unless paid by the Company Group, the prevailing
party in any dispute or controversy hereunder shall be entitled to an award of
its reasonable attorneys' fees.

[Signature Page Follows]

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Credit Parties hereto have caused this Agreement
to be executed by their respective officers or agents thereunto duly authorized
as of the day and year first above written.

    Bank Agent:  
 
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
 
 
By:
/s/  LINDA WANG          

--------------------------------------------------------------------------------

          Name: Linda Wang           Title: Vice President
 
 
Indenture Trustee:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association
 
 
 
 
By:
/s/  C. SCOTT NIELSEN          

--------------------------------------------------------------------------------

          Name: C. Scott Nielsen           Title: Vice President
 
 
FF&E Agent:
 
 
 
 
 
WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION,
a national banking association
 
 
 
 
By:
/s/  C. SCOTT NIELSEN          

--------------------------------------------------------------------------------

          Name: C. Scott Nielsen           Title: Trust Officer

1

--------------------------------------------------------------------------------



QuickLinks


INTERCREDITOR AGREEMENT (FF&E)
